   Exhibit 10.11
[obagilogo.jpg]
 
August 6, 2007


 
Steve Carlson
615 Hurlingham Ave
San Mateo
 
Re:     Amendment to Employment Agreement dated March 1, 2005
 
Dear Steve,
 
       On August 3, 2007, the Compensation Committee of the Board of Directors
of Obagi Medical Products, Inc. (the "Company") adopted the 2007 Performance
Incentive Plan (the "Plan"), attached hereto as Exhibit A, providing eligible
employees with the potential to receive a cash bonus if certain Company and
individual targets are achieved as set forth in the Plan and as determined by
the Compensation Committee. Pursuant to the terms of the Plan, the Company has
the right to interpret, amend or terminate the Plan at any time in its sole
discretion.
 
The Plan is intended to replace and supersede all bonus payment and incentive
pay components, including the right to participate in any other bonus or
incentive plan of the Company, contained in the employment agreement or offer
letter of all employees of the Company. As a result, in order to participate in
the Plan, an employee must consent to the replacement of any bonus or incentive
pay components in the employee's employment agreement or offer letter with the
terms of the Plan.
 
If you would like to participate in the Plan in accordance with its terms,
please sign below to acknowledge and accept the terms of this Amendment and to
agree that the Plan terms replace and supersede any bonus payment or incentive
pay component, including the right to participate in any other bonus or
incentive plan of the Company, and any other conflicting terms of your
Employment Agreement with the Company dated March 1, 2005 (your "Current
Agreement"). By signing below, you agree to waive any rights, and release the
Company from any claims, related to any bonus or incentive payments that arise
under your Current Agreement or under any bonus or incentive plan of the Company
other than the Plan. By signing below, you also acknowledge that participation
in the Plan does not guaranty the payment of any bonus or issuance of any option
grant to you under the Plan.
 
 
 

--------------------------------------------------------------------------------

 



Should you have questions regarding this Amendment, please do not hesitate to
contact me.


 
Very truly yours,

             
Date
By:
/s/ Suzanne E. Ewing       Suzanne E. Ewing       VP Human Resource          

 
 
 
ACCEPTED AND AGREED:
 

               
 
/s/ Steve Carlson       Steve Carlson             Date    8/6/07  
